Russell, C. J.,
dissenting. This was a petition for a mandamus to compel the county commissioners of Muscogee County to work a certain public road, under the provisions of section 5441 of the Code. The petition was amended by inserting a new paragraph with plat attached, showing the condition of the road at the time the petition was filed and a grade at a certain point thereon of *712fifteen degrees. This paragraph, was not denied in the answer. The defendants not only demurred upon the general grounds, but also raised the point that it does not affirmatively appear from the petition that any demand was made upon the defendants to repair and work the road as a second and third-class road, or when or upon whom the demand was made. They demurred further, that the allegation ó'í the petition that as a matter of law said road is a first-class road is a mere conclusion of the pleader; further, that said allegation is insufficient, because it is not alleged that it had ever been laid out as a public road. Further it is contended that the petitioners are not entitled to mandamus as a remedy, because they are asking to have the road repaired conformably to the standard required of first-class roads. The tenth ground of the demurrer set up that the provisions of section 630 of the Civil Code apply only to a first-class road, that the writ of mandamus pro- ■ vided in section 5441 applies only to public roads which must be made conformably to the standards required of first-class public roads. The case was tried during term time, and the court took the matter under advisement without objection. In the hearing before the judge some evidence was admitted without objection, and some over the objection of the plaintiffs in error. Upon a consideration of the case the court rendered a judgment “that the demurrers general and special of the defendants to the petition as amended for mandamus, of the plaintiffs, be overruled, and that the mandamus be made absolute.”
The judgment of the trial court, so far as the same is material, was as follows: “It is the opinion of the court that the demurrers, both general and special, filed by the defendants to the plaintiffs’ petition, be and the same are hereby overruled. Upon a further consideration of the answer of the defendants it is the opinion of the court that the answer, in conjunction with certain admissions made in judicio, hereinafter referred to, by the defendants, constitutes and sets forth no legal defense to the petition of the plaintiffs. Therefore the finding and the order of the court is as follows: The petition of the plaintiffs alleges that the said Eeese road is a public road, and as such should be placed in a condition to conform to the provisions of Code sections 630, 654 and 5441. The admission of the defendants is that the Eeese road in question is a post-road, and therefore the court holds as a matter of law it *713is a public road under and by virtue of an act of the legislature passed and approved on the 5th day of August, 1920. It is further admitted by the defendants that the said Eeese road was not of the standard of a first-class road, the admission being that the road is only sixteen feet in width and worked in conformity with Code section 633 as a third-class road. It is also admitted by the defendants that the said Eeese road has not been classified as a third-class road, or classified at any time prior to the filing of the petition for mandamus and the issuance of the rule nisi hereinbefore referred to. It is also admitted by the defendants that the working of the public roads in Muscogee County is under the alterna-, tive road law. It is also admitted by the defendants that after the rule nisi had been issued on the mandamus and subsequent to the filing of the petition therefor, which said rule was issued on the 3rd day of March, 1926, and before the hearing on the 23rd day of March, 1926, two of the commissioners, to wit, Messrs. Chas. M. Woolf oik and G. Gunby Jordan, as commissioners of roads and revenues of Muscogee County, on the 17th day of March, 1926, without having present and participating therein road commissioners, passed an order nunc pro tunc, classifying the said Eeese road as a third-class road, to wit, sixteen feet in width, in conformity with Code section 633, as relating to third-class roads. It is further admitted that the said road was not worked and placed in the standard of a first-class road. With the above and foregoing admissions by the defendants, it is the opinion and judgment of the court that no issue of fact is raised by the answer. . . Therefore it is considered, ordered, and adjudged by the court that the mandamus be made absolute, and that the commissioners of roads and revenues of Muscogee County, Georgia, the defendants herein named, be and are hereby required to repair, work, and place the said road in conformity to the standard as provided by law in Code sections 630 and 654 of the first volume of Park’s Political Code, and the said work, repairing and grading of the road, be commenced within a reasonable length of time, the time of commencement not being in excess of thirty days from this date, and work continue thereon until the road is built and placed in conformity tq the Code sections hereinbefore referred to. It is the further order of the court that the defendants herein named pay the cost of this proceeding.” To this judgment the defendants excepted.
*714We axe all agreed that the lower court correctly overruled the demurrers to the petition. As these demurrers raised the same controlling point of law as those upon which the defendants’ answer was based, it seems to me that the law of the ease was made and fixed by the ruling of the court upon the demurrers, and that the court thereafter very properly held that the allegations of the answer presented no legal defense nor any issue of fact for the consideration of a jury. If, as we hold in the first headnote, the court did not err in overruling the demurrers to the petition, then that judgment establishes the proposition that a post-road is a public road at least thirty feet wide, and therefore can only be legally classified as a first-class road. It is admitted in the answer that the road in question is a post-road and has been since 1907. There are some immaterial denials of the allegations of the plaintiffs’ petition, such as to whether a demand had been made by petitioners that the road should be worked; but in the ruling of the court upon the demurrer, which we affirm, it was held that it was immaterial to allege a demand, and sufficient to show that the commissioners had not worked the road as required by law. Without consuming further space, an inspection of the answer shows that it was so evasive as to the points in issue, even if they had been material, as to amount, under well-settled rules, to a practical admission of the allegations of the petition. It appears from the certificate of the clerk of the superior court that the February term of Muscogee superior court was still in session when the application for mandamus came before the court. Our Civil Code (1910), § 5441, expressly provides mandamus as the appropriate remedy to enforce the proper working of a public road. The petition set forth, among other things, that'the road in question was a public road of the County of Muscogee, used by the national government as a mail route, and alleged certain facts clearly showing that the county commissioners of Muscogee County had not complied with the requirements of law as to the working of this road. The answer of the defendants asserted a readiness to comply with all of the requirements of the law, and stated as to the particular road that the county commissioners since the issuance of the mandamus nisi had reclassified this road and made it a third-class road; and that the specific defects in the road, pointed out in the petition, did not exist. The trial judge held that no *715issue of fact was presented, and proceeded, under the pleadings and the admissions of counsel, to decide the case without the intervention of a jury, and finally entered a judgment making the mandamus absolute; and exception was taken to this judgment.
I contented myself upon the original consideration of this case with simply entering my dissent from the judgment of the court, because pressure of other cases prevented my written expression. TJpon the rehearing and subsequent investigation I regret that I can not follow the conclusion reached by the majority of the court, but am rather more firmly convinced in my first opinion. The matter of the court depriving the plaintiffs in error of the right to a trial by jury would to me be much more serious had they insisted upon a jury trial in the lower court. So far as appears from the record, they did not then and there assert their right to or insist upon a trial by jury. In my opinion they thereby waived the right which they are now attempting to assert for the first time in a court of review. They except, it is true, upon the ground that the court erred in adjudging that there was no issue of fact which would prevent him from determining the matter as one purely of law; but it seems to me they should have impressed upon the court his lack of jurisdiction, by also specifically calling his attention to the fact that as there were in their judgment serious issues of fact they expressly objected to the court’s proceeding with the case. I think from the record it can be inferred that plaintiffs in error were willing to take their chances before the court sitting as jury as well as judge; for it is not a necessary consequence that, even if the judge had held that issues of fact were involved, either party would have objected in this case, in which all the evidence was either documentary or consisted of admissions in court, to the hearing proceeding before the judge alone, nor is it to be conclusively presumed that the parties might not have agreed that the judge alone should hear the case in the interest of economy of time. Aside from that, however, I think the judge correctly held that no issue of fact was presented. This being so, did the judge err in requiring the county commissioners of Muscogee County to work the road in question?
It is doubtful if a board of county commissioners has such judi- ■ cial powers as will enable them to mold a judgment in a petition for mandamus, by altering the circumstances and situation of the *716parties from that which existed at the time when the court issued the mandamus nisi. However, I pretermit any consideration of this question; but it does not appear that they legally classified the road in question as a third-class road. It does not appear that the district commissioners provided by section 640 of the Code were appointed or served, or that any one other than the board of county commissioners of Muscogee County participated in the proceeding which by law is required to antecede the reclassification of a public road. The majority bases its opinion largely upon the case of Varner v. Thompson, 3 Ga. App. 415 (supra), in which the writer delivered the opinion in behalf of the Court of Appeals. That case is at best but persuasive authority. Hpon a reading of the case it is very apparent that the Court of Appeals had before it but one question, which was whether district commissioners could impose fines upon road defaulters in counties where the alternative road law had been adopted. The question now before us as to the opening of new roads or classifying existing roads was not considered at all by the Court of Appeals, for such an issue was not even remotely hinted at in any part of the record in Varner's case. The provisions as to the punishment of road defaulters, under the law as it existed at the time the Vowner case was written, was a section of the Code entirely different from that with which we are now dealing, and which provides: “On application for any new road, or alteration in an old road, the ordinary shall appoint three road commissioners, residing as near where such road is intended to pass as possible; and if they find it of public utility, they must proceed to mark it out, and make their report under oath to such ordinaries that it was laid out and marked conformably to law.” It is provided in the act creating the board of county commissioners of Muscogee County that they should use the services of district commissioners as had been the custom theretofore. As this act was passed prior to the constitution of 1877, it is unaffected until its repeal by legislation subsequent to 1877, local laws of this character being expressly preserved by the provisions of the constitution (art. 12, sec. 1, par. 1, Civil Code, § 6605).
In Howell v. Commissioners, 118 Ga. 635 (supra), and Barham v. Weems, 129 Ga. 704 (supra), this court expressly held that section 640 was not inconsistent with the alternative road law, and must be complied with before a new public road can be lawfully *717established in a county wherein such alternative road law is operative; and these rulings were followed and reaffirmed in' Hutchinson v. Lowndes County, 131 Ga. 637 (3) (62 S. E. 1048). See also Mitchell County v. Hudspeth, 151 Ga. 767-68 (108 S. E. 305); Commissioners v. Curry, 154 Ga. 378, 384-5 (supra). I think these eases are conclusive upon that proposition. However, in my opinion, by the act of 1920 (Acts 1920, p. 234), declaring that all post-roads should be public roads, the legislature adopted a general policy as to post-routes or roads used by the government for the purpose of rural free delivery. The General Assembly certainly did not contemplate that while the national government was attempting, in the interest of economy, to select the roads where the greatest number of persons could be served at the least expense, the roads furnished by the State for this purpose should be of the lowest classification rather than the highest. So much so that this court has held that the term “public road” presumably refers to a road of the first class. Under the policy of the national government there would certainly not be a presumption that a public road was a third-class road. If there were no other feature in this case than the admission of the county commissioners that in their opinion the classification of the road in question as a third-class road subsequently complied with the requirement of the act of 1920, it is my opinion that the judgment of the lower court should be affirmed.
Hines, J.
I am unable to agree to the conclusion reached by the majority of the court. The legislature possesses plenary and paramount power to create, classify, change, or abolish public roads. There is no constitutional or other limitation on this power. Lee County v. Smithville, 154 Ga. 550, 556 (115 S. E. 107). By the act of August 5, 1920, the legislature declared “that all roads that are now or may hereafter be used as post-roads which are part or parts of rural postal routes, shall be deemed public roads, and it shall be the duty of the county commissioners, or the ordinary, as the case may be, to construct and maintain said roads in a reasonably passable condition as other public roads of the county are maintained.” By this act the legislature makes all rural postal roads public roads. In what sense does the legislature use the term “public roads”? In Buchanan v. James, 130 Ga. 546 (supra), this court held that “All public roads laid out by an order *718of the board of roads and revenue, or by' the ordinary, pursuant to the Political Code [1895], § 520 [1910, § 640] et seq., in the absence of anything indicating a lesser width, will be presumed prima facie to be at least thirty feet in width.” If this be true, and the legislature makes all rural postal roads public roads, it will be presumed that they mean thirty-feet roads, in the absence of anything showing a contrary intention; and there is nothing in the act of 1920, which indicates anything to the contrary. This view is strengthened.by the fact of the great importance of these rural postal roads. They usually pass through regions of densest population. They render possible a great and increasing public service; and should be of such character as to facilitate such service. So I am of the opinion that the above language in the act of 1920 means that rural postal roads must be public roads of the first class, or thirty feet in width, and that they must be constructed and maintained as such roads are required by law to be maintained. If the legislature establishes a public road, the county commissioners or ordinary certainly can not abolish, change, or alter such road. I am of the opinion that there was no real, disputed issue of fact involved in this case, and that the trial judge properly made the mandamus absolute.